[Cite as Disciplinary Counsel v. Pettigrew, 122 Ohio St.3d 1225, 2009-Ohio-3724.]




                        DISCIPLINARY COUNSEL v. PETTIGREW.
                     [Cite as Disciplinary Counsel v. Pettigrew,
                        122 Ohio St.3d 1225, 2009-Ohio-3724.]
       (No. 2008-2082 — Submitted July 2, 2009 — Decided July 9, 2009.)
                        ON APPLICATION FOR REINSTATEMENT.
                                   __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Grady L. Pettigrew Jr., Attorney
Registration No. 0029175, last known business address in Columbus, Ohio.
        {¶ 2} The court coming now to consider its order of February 2, 2009,
wherein the court, pursuant to Gov.Bar R. V(11)(F), suspended respondent for a
period of six months, effective September 12, 2008, to run concurrently with the
United States District Court suspension, and ordering that he will not be reinstated
to the practice of law in Ohio until he is reinstated before the United States
Bankruptcy Court, finds that respondent has substantially complied with that
order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
        {¶ 5} For earlier case, see Disciplinary Counsel v. Pettigrew, 120 Ohio
St.3d 1223, 2009-Ohio-706, 901 N.E.2d 230.
        MOYER,      C.J.,    and    PFEIFER,    LUNDBERG        STRATTON,       O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                               _____________________